DETAILED ACTION
The following is a final office action in response to applicant’s remarks/arguments filed on 03/30/2021 for response of the office action mailed on 09/30/2020.  Claims 16-20 (Group II) were withdrawn based on the response from the applicant on 09/01/2020. Therefore, claims 1-15 (Group I) are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by over Li et al. (2020/0136978) Li hereinafter. Li teaches all of the limitations of the specified claim with the following reasoning that follows.
Re. claim 1,  Li teaches a method of distributed edge computing (Fig.1-7 &Abstract - Systems and methods … provide a multi-access edge computing (MEC) prediction service, See ¶0054), comprising: configuring application instances on edge nodes of an overlay network in advance of demand, wherein demand is determined by local or collaborative machine learning (Fig.1-4 & Abstract - A network device in a MEC network receives a predicted MEC route for an end device executing an application instance.  The predicted MEC route identifies a projected time when the end device will connect to the network device for services and a service requirement for the application instance.  The network device reserves resources to service the application instance at the projected time, based on the predicted MEC route. Fig.1-4 & ¶0031 - When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information…… the MEC prediction service, through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service may predict the end device's future route of travel without prior route information); associating a client to a first of the application instances; responsive to movement of the client, associating the client to a second of the application instances via a compute hand-off (Fig.1-6 & ¶0034 - MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 that are in predicted route 210 (e.g., MEC 135-2).  Predicted route request 306 may include…. required for the application being executed on end device 180,… The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210. ¶0051 - When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. ); and maintaining data consistency with respect to interactivity among the client and the first and second application instances (Fig.1-4 & ¶0034 - In response to predicted route request 306, MEC 135-2 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-2.  Similarly, MEC 135-4 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-4. Fig.5 & ¶0060 - Timing monitor 535 may monitor prediction lifetimes for MEC cluster 135. …. if an update for a predicted MEC route is not provided to a distant hop within a certain time-out interval, timing monitor 535 may signal resource scheduler 530 to release reserved resources for a particular application/end device 180. Fig.7 &¶0071 - MEC cluster 135-2 may reserve resources for the predicted arrival time of end device 180 to service the application. ¶0072 - Process 700 may further include determining if the prediction from the predicted MEC route times out (block 725). …. predicted MEC route information may indicate a validity window for each hop.)

Re. claim 2,  Li teaches claim 1. 
Li further teaches wherein the overlay network is a content delivery network. (Fig.1-4 & ¶0081 - Content Delivery Network (CDN): As a vehicle (e.g., car, train, etc.) moves through a network environment, users consume streaming video contents served by edge CDN servers.  Knowing where the vehicle will be traveling will allow the content to be transferred to the local CDN servers (e.g., MEC clusters 135) before it is needed).
Re. claim 3,  Li teaches claim 1. 
Li further teaches wherein  at least one of the application instances is latency-sensitive. (Fig.5 & ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. Fig.6 & ¶0065 - The service requirements may include, for example, the unique application instance identifier, a service type, maximum latency, jitter, state requirements, QoS requirements, etc., for the application.)

Re. claim 4,  Li teaches claim 1. 
Li further teaches wherein the client is a mobile device. (Fig.1-6 & ¶0028 - End device 180 includes a device that has computational and wireless communication capabilities.  End device 180 may be implemented as a mobile device).


Re. claim 5,  Li teaches claim 4. 
Li further teaches wherein the mobile device is roaming in a radio access network coupled to the overlay network. (Fig.1 &¶0020 - access network 105 may be implemented to include an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) of a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, and/or a next generation (NG) RAN. ¶0029 – As shown in FIG. 2, network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110. See ¶0081).

Re. claim 6,  Li teaches claim 1. 
Li further teaches wherein an edge node of the overlay network provides a mobile edge computing (MEC) function. (Abstract - Systems and methods described herein provide a multi-access edge computing (MEC) prediction service.  A network device in a MEC network receives a predicted MEC route for an end device executing an application instance. ¶0029 – As shown in FIG. 2, network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.)

Re. claim 7,  Li teaches claim 1. 
Li further teaches wherein the application instances are pre-positioned on edge nodes where demand is anticipated based on historical data.(Fig. 1-6 & ¶0031 - When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information.  The projected travel path information may correspond to, for example, driving directions, a flight plan, a train schedule, a stored commuting pattern,…. the MEC prediction service may determine that an end device is traveling on a specific road or highway.  The MEC prediction service may then determine that there is no deviating from the road or highway for a given distance, thereby being able to predict the future path of the end device without specific directions.  Similarly, the MEC prediction service, through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service may predict the end device's future route of travel without prior route information. ¶0033 - Prediction orchestrator 140 executing on MEC cluster 135-1 may calculate 304 predicted route 210 for end device 180 based on travel plan 302 and the physical location of cells/MECs 135.  I.., predicted route 210 may include a full beginning-to-end route. ¶0082 - anticipating where and when the vehicle will be will allow the MEC network to allocate computing resources and have the application available on the MEC cluster.  In some cases, if computing resource demand is high for a particular MEC cluster, the MEC network may try to free up resources.).

Re. claim 8, Lee teaches a method of distributed edge computing (Fig.1-7 &Abstract - Systems and methods … provide a multi-access edge computing (MEC) prediction service, See ¶0054), comprising: pre-positioning application instances on edge nodes of an overlay network in advance of anticipated demand, wherein demand is determined by collaborative machine learning among the edge nodes (Fig.1-3  & ¶0012 - …new networks is the use of Multi-access Edge Computing (MEC) servers.  These edge servers allow high network computing loads to be transferred onto the edge servers.  Depending on the location of the edge servers relative to the point of attachment (e.g., a wireless station for an end device), MEC servers may provide various services and applications to end devices with minimal latency.  …lower latencies are achieved when MEC servers are positioned with shorter distances to a network edge. Fig.1-4 & ¶0031 - When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information…… the MEC prediction service, through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service may predict the end device's future route of travel without prior route information. Also, see abstract); associating clients to the application instances; and using the application instances for distributed computing on the edge nodes (Fig.1-4 & ¶0019 - Environment 100 includes communication links between the networks, between the network devices, and between end devices 180 (a plurality of end devices / client(s)) and the network devices.¶0034 - MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 that are in predicted route 210 (e.g., MEC 135-2).  Predicted route request 306 may include…. required for the application being executed on end device 180,… The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210. ¶0056 -  When prediction orchestrator 140 is a distributed system, route distributor 520 may send the predicted route request to neighboring hops that are in the predicted MEC route, and the neighboring hops will also send the predicted MEC route to subsequent neighboring hops. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135.).

Re. claim 9,  Li teaches claim 8. 
Li further teaches wherein the clients are Internet-of-Things computing devices. (Fig.1-4 & ¶0019 - Environment 100 includes communication links between the networks, between the network devices, and between end devices 180 (a plurality of end devices / client(s)) and the network devices. ¶0028 - end device 180 may be implemented as a Mobile Broadband device, a smartphone, a computer, a tablet, a netbook, a wearable device, a vehicle support system, a game system, a drone, or some other type of wireless device. ..end device 180 may be configured to execute various types of software …¶0026 - end device application/service network may provide various applications …. Internet of Things (IoTs) (e.g., smart wearables, sensors, mobile video surveillance, etc.)).

Re. claim 10,  Li teaches claim 8. 
Li further teaches wherein the clients are mobile devices. (Fig.1-4 & ¶0019 - Environment 100 includes communication links between the networks, between the network devices, and between end devices 180 (a plurality of end devices / client(s)) and the network devices. ¶0028 - End device 180 includes a device that has computational and wireless communication capabilities.  End device 180 may be implemented as a mobile device.)
Re. claim 11,  Li teaches claim 8. 
Li further teaches wherein at least one of the clients is a mobile device,  and wherein the mobile device is associated with at least first and second application instances via a compute hand-off. (Fig.1-6 & ¶0034 - MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 that are in predicted route 210 (e.g., MEC 135-2).  Predicted route request 306 may include…. required for the application being executed on end device 180,… The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210. ¶0051 - When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135.).
Re. claim 12,  Li teaches claim 11. 
Li further teaches wherein a state associated with the mobile device is maintained consistent across the compute hand-off. (Fig.1-4 & ¶0034 - In response to predicted route request 306, MEC 135-2 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-2.  Similarly, MEC 135-4 may reserve the predicted amount of resources for the time when end device 180 is predicted to be within a service area for MEC 135-4. ¶0051 - When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135. ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. Fig.5 & ¶0060 - Timing monitor 535 may monitor prediction lifetimes for MEC cluster 135. …. if an update for a predicted MEC route is not provided to a distant hop within a certain time-out interval, timing monitor 535 may signal resource scheduler 530 to release reserved resources for a particular application/end device 180. Fig.7 &¶0071 - MEC cluster 135-2 may reserve resources for the predicted arrival time of end device 180 to service the application. ¶0072 - Process 700 may further include determining if the prediction from the predicted MEC route times out (block 725). …. predicted MEC route information may indicate a validity window for each hop.)
Re. claim 13,  Li teaches claim 8. 
Li further teaches wherein an edge node provides a mobile edge computing (MEC) function. (Abstract - Systems and methods described herein provide a multi-access edge computing (MEC) prediction service.  A network device in a MEC network receives a predicted MEC route for an end device executing an application instance. ¶0029 – As shown in FIG. 2, network environment 200 may include groups of wireless stations (e.g., wireless stations (WS) 110-1, 110-2, 110-3, etc.) each associated with an MEC cluster (e.g., MEC cluster (MEC) 135-1, 135-2, 135-3, etc.). An end device (ED) 180 may roam within network environment 200, connecting to different wireless stations 110.)
Re. claim 14,  Li teaches claim 8. 
Li further teaches wherein at least one of the application instances provides a latency-sensitive function. (Fig.5 & ¶0059 - If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135. Fig.6 & ¶0065 - The service requirements may include, for example, the unique application instance identifier, a service type, maximum latency, jitter, state requirements, QoS requirements, etc., for the application.)
Re. claim 15,  Li teaches claim 8. 
Li further teaches wherein the overlay network is a content delivery network (CDN). (Fig.1-4 & ¶0081 - Content Delivery Network (CDN): As a vehicle (e.g., car, train, etc.) moves through a network environment, users consume streaming video contents served by edge CDN servers.  Knowing where the vehicle will be traveling will allow the content to be transferred to the local CDN servers (e.g., MEC clusters 135) before it is needed).

Response to Arguments
Earlier claim objections for claims 2-7 and  13-15 have been withdrawn following amended claim languages.
Earlier 112 (b) rejections for claims 3, 11-12 and 14 have been withdrawn following amended claim languages.

Applicant's arguments filed  on 03/30/2021 have been fully considered but they are not persuasive.  
Regarding remarks in page 5-7 for independent claim 1, applicant argues that Li fails to teach “configuring application instances on edge nodes of an overlay network in advance of demand, wherein demand is determined by local or collaborative machine learning”. Examiner respectfully disagrees. Li discloses in Abstract, “A network device in a MEC network receives a predicted MEC route for an end device executing an application instance.  The predicted MEC route identifies a projected time when the end device will connect to the network device for services and a service requirement for the application instance.  The network device reserves resources to service the application instance at the projected time, based on the predicted MEC route.  The network device provides a computing service for the application instance using  the reserved resources when the end device initiates a data session with the network device “. Li further discloses in ¶0012-¶0013, MEC edge servers (as pre-positioned closer to end devices/mobile devices, as an overlay network (135) with existing wireless stations 110 as shown in Fig.1-3) provide various services and applications to end devices with minimal latency as mobile devices roam between MEC clusters served by MEC servers and context of application per mobile device is transferred from a source MEC cluster to a destination MEC cluster to continue maintaining the low latency communication between the mobile device and an MEC servicing the application (a plurality of application instances (See ¶0028, a plurality of application instances (having different latency  plurality roaming mobile devices connected to a plurality of MEC servers in a plurality of  MEC clusters as shown in Fig.1-3). Li further discloses in ¶0031, “When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information.  …the MEC prediction service (See, Fig.5B, which is implemented at MEC servers / MEC clusters / Network edge, contrary to applicant’s remarks on page 6 or remarks submitted on 03/30/2021) may determine that an end device is traveling on a specific road or highway.  The MEC prediction service (See, Fig.5B, which is implemented at MEC servers / MEC clusters / Network edge, contrary to applicant’s remarks on page 6 or remarks submitted on 03/30/2021)  may then determine that there is no deviating from the road or highway for a given distance, thereby being able to predict the future path of the end device without specific directions.  Similarly, the MEC prediction service (See, Fig.5B, which is implemented at MEC servers / MEC clusters / Network edge, contrary to applicant’s remarks on page 6 or remarks submitted on 03/30/2021) , through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service  (See, Fig.5B, which is implemented at MEC servers / MEC clusters / Network edge, contrary to applicant’s remarks on page 6 or remarks submitted on 03/30/2021)  may predict the end device's future route of travel without prior route information.  
That is, Multi-access Edge Computing (MEC) (i.e., mobile edge computing) is performed at MEC servers or MEC network or network device or network edge and a determination of the future routes of travels without prior route information, are provided by MEC servers,  based on historical data computed at MEC servers by using machine learning and artificial intelligence by receiving requests/inputs from a plurality of application instances (See ¶0028, a plurality of application instances (having different latency requirements  (i.e., latency sensitive) for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces) associated with a plurality roaming mobile devices connected to a plurality of MEC servers in a plurality of  MEC clusters as shown in Fig.1-3, contrary to applicant’s remarks at least in page  6 as submitted on 03/30/2021.

Applicant further asserts that Li fails to teach “responsive to movement of the client, associating the client to a second of the application instances via a compute hand-off”. Examiner respectfully disagrees. Li discloses in ¶0012-¶0013, MEC edge servers (as positioned closer to end devices/mobile devices) provide various services and applications to end devices with minimal latency as mobile devices roam between MEC clusters served by MEC servers and context of application per mobile device is transferred from a source MEC cluster to a destination MEC cluster to continue maintaining the low latency communication between the mobile device and an MEC servicing the application (a plurality of application instances (See ¶0028, a plurality of application instances (having different latency requirements for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces) associated with a plurality roaming mobile devices connected to a plurality of MEC servers in a plurality of  MEC clusters as shown in Fig.1-3). Li further discloses in ¶0034, “MEC cluster 135-1 may send a predicted route request 306 to its neighboring MEC(s) 135 ….The neighboring MEC(s) 135-2 may receive predicted route request 306 and send a next hop prediction 308 to its neighbor(s) (e.g., MEC 135-4) that are along predicted path 210“. Li further discloses in ¶0051, “When there is a handover of end device 180 to wireless station 110, wireless station 110 may use MEC database 505 to direct end device 180 to the designated MEC cluster 135”. Li further discloses in ¶0059, “If MEC cluster 135 has a constraint on resources, resource scheduler 530 may evaluate the latency requirements for end device 180 (See ¶0028, ¶0013-¶0014) and decide if other nearby MEC clusters 135 can substitute.  If a substitute is available, MEC cluster 135 may redirect the session for the application to another MEC cluster 135.  If MEC cluster 135 has constrained resources and nearby MEC clusters does not meet the latency needs of end device 180, resource scheduler 530 may use priority to decide whether to assign the application on end device 180 (i.e., active application instances/application session out of a plurality application instances of a mobile device, the priority (latency requirement) of the active application instance is lower ) to a different MEC cluster 135 or move a lower priority application (e.g., for a different end device 180) to a different MEC cluster 135 “. 
That is, MEC server determines whether the priority (latency requirement) of the active application instances/application session of a mobile device, either redirect (i.e., hand-off is performed based on the determination/computation by the serving MEC server) the active application instances/application session of  the mobile device to a different MEC cluster or move the other mobile device (having a low latency requirement  (i.e., latency sensitive) for a different application instances) to a different MEC servers, contrary to applicant’s remarks at least in page  7 as submitted on 03/30/2021.

Applicant further proclaims that Li fails to teach “maintaining data consistency with respect to interactivity among the client and the first and second application instances “. Examiner respectfully disagrees. Li discloses in ¶0012-¶0013, MEC edge servers (as positioned closer to end devices/mobile devices) provide various services and applications to end devices with minimal latency as mobile devices roam between MEC clusters served by MEC servers and context of application per mobile device is transferred from a source MEC cluster to a destination MEC cluster to continue maintaining the low latency communication between the mobile device and an MEC servicing the application (a plurality of application instances (See ¶0028, a plurality of application instances (having different latency requirements for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces) associated with a plurality roaming mobile devices connected to a plurality of MEC servers in a plurality of  MEC clusters as shown in Fig.1-3). Li further discloses in ¶0060, “Timing monitor 535 may monitor prediction lifetimes for MEC cluster 135. …. if an update for a predicted MEC route is not provided to a distant hop within a certain time-out interval, timing monitor 535 may signal resource scheduler 530 to release reserved resources for a particular application/end device 180 (See ¶0028, a plurality of application instances (having different latency requirements for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces)”. Li further discloses in ¶0071, “MEC cluster 135-2 may reserve resources for the predicted arrival time of end device 180 to service the application (See ¶0028, a plurality of application instances (having different latency requirements for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces)” and in  ¶0072 along with Fig.7, “Process 700 may further include determining if the prediction from the predicted MEC route times out (block 725). …. predicted MEC route information may indicate a validity window for each hop.”
That is, MEC server maintains data consistency between mobile devices (See ¶0028, a plurality of application instances (having different latency requirements (i.e., latency sensitive) for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces) and serving MEC servers by determining the prediction from  predicted MEC route times outs by computing a validity window (i.e., data consistency check) for each hop as received by a plurality MEC servers/clusters connected to a plurality of mobile devices as shown Fig.1-3, contrary to applicant’s remarks at least in page  7 as submitted on 03/30/2021.
 
Regarding remarks in page 8 for independent claim 8, applicant further argues that Li fails to teach “pre-positioning application instances on edge nodes of an overlay network in advance of anticipated demand, wherein demand is determined by collaborative machine learning among the edge nodes “. Examiner respectfully disagrees. Li discloses in ¶0012-¶0013, MEC edge servers (as pre-positioned closer to end devices/mobile devices, as an overlay network (135) with existing wireless stations 110 as shown in Fig.1-3) provide various services and applications to end devices with minimal latency as mobile devices roam between MEC clusters served by MEC servers and context of application per mobile device is transferred from a source MEC cluster to a destination MEC cluster to continue maintaining the low latency communication between the mobile device and an MEC servicing the application (a plurality of application instances (See ¶0028, a plurality of application instances (having different latency requirements for different application instances, see ¶0013-¶0014) served by a mobile device by means of a plurality of communication interfaces) associated with a plurality roaming mobile devices connected to a plurality of MEC servers in a plurality of  MEC ). Li further discloses in ¶0031, “When an end device (e.g., end device 180) requests the MEC prediction service for an application, the end device will also provide, to the local (or default) MEC cluster (e.g., MEC cluster 135-1), projected travel path information.  …the MEC prediction service (See, Fig.5B, which is implemented at MEC servers / MEC clusters / Network edge, contrary to applicant’s remarks on page 6 or remarks submitted on 03/30/2021) may determine that an end device is traveling on a specific road or highway.  The MEC prediction service may then determine that there is no deviating from the road or highway for a given distance, thereby being able to predict the future path of the end device without specific directions.  Similarly, the MEC prediction service , through machine learning or artificial intelligence techniques, may determine an end device user's habits and identify a familiar or often traveled route at a particular time of day or day of the week.  In these ways, the MEC prediction service  may predict the end device's future route of travel without prior route information.  
That is, Multi-access Edge Computing (MEC) (i.e., mobile edge computing) is performed at MEC servers (as pre-positioned closer to end devices/mobile devices, as an overlay network (135) with existing wireless stations 110 as shown in Fig.1-3) and a determination of the future routes of travels for end devices (mobile devices) without prior route information, are provided by MEC servers, based on historical data (i.e., anticipated demands of the usage of a plurality of application instances of a plurality of roaming mobile devices along the anticipated future routes) computed at MEC servers by using machine learning and artificial intelligence by receiving requests/inputs from a plurality of application instances (See ¶0028, a plurality of application instances (having different latency requirements  (i.e., latency sensitive) for different application contrary to applicant’s remarks at least in page  8 as submitted on 03/30/2021.


For these reasons, it is maintained that independent claim 1 and 8 are anticipated by Li.
As all other dependent claims depend either directly or indirectly from the independent claim 1 and 8,  similar rationale also applies to all respective dependent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Crawford; 2019/0373521; See ¶0002, ¶0003, ¶0006, ¶0009, ¶0021, ¶0022, ¶0026, ¶0028, ¶0035, ¶0036, ¶0038, ¶0039-¶0058, ¶0060-¶0084,¶0086-¶0091, ¶0106, ¶0107-¶0119,    along with Fig.1-4.
Parasmal et al; 2017/0195217; See Abstract,  ¶0003, ¶0007, ¶0008, ¶0009,¶0012,¶0015, ¶0020, ¶0021, ¶0027, ¶0029, ¶0030, ¶0047, ¶0051, ¶0053, ¶0092, ¶0093, ¶0105  along with Fig.1-8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467